Case 4:16-cr-40030-JPG Document 298 Filed 07/14/20 Page 1 of 1 Page ID #821




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                 Plaintiff,

         v.                                                    Case No. 16-cr-40030-JPG-005

 BRANDON A. RICE-EDWARDS,

                 Defendants.

                                MEMORANDUM AND ORDER
        This matter comes before the Court on defendant Brandon A. Rice-Edwards’s motion for
copies of the sealed Statement of Reasons and the Plea Agreement from his criminal case (Doc.
295). Defendants have no constitutional right to a complimentary copy of any document in their
court files. See United States v. Groce, 838 F. Supp. 411, 413, 414 (E.D. Wis. 1993). Before
providing copies free of charge, a district court may require the requestor to show: (1) that he has
exhausted all other means of access to his files (i.e., through his trial and appellate counsel), (2)
that he is financially unable to secure access to his court files (i.e., through a showing similar to
that required in 28 U.S.C. § 1915(a)(2) which includes a certified copy of the prisoner’s trust
account for the previous six-month period prior to filing), and (3) that the documents requested
are necessary for some specific non-frivolous court action. See United States v. Wilkinson, 618
F.2d 1215, 1218-19 (7th Cir. 1980); Rush v. United States, 559 F.2d 455, 459 (7th Cir. 1977);
Groce, 838 F. Supp. at 413-14. These minimal requirements do not impose any substantial
burden to financially unable prisoners who desire their records be sent to them at government
expense. The defendant has not shown that he needs the documents he seeks for some specific
non-frivolous court action. Accordingly, the Court DENIES the motion without prejudice (Doc.
295).
IT IS SO ORDERED.
DATED: July 13, 2020


                                                       s/ J. Phil Gilbert
                                                       J. PHIL GILBERT
                                                       DISTRICT JUDGE
